DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/3/2019.  These drawings are accepted.

Election/Restrictions
Claims 1, 2, 4, 7, 9, 10, and 14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 6/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/11/2021 is withdrawn.  Claims 3, 5, 6, and 8, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bob Gnuse (Reg. No. 27,295) on 6/15/2022.

The application has been amended as follows: 
Claim 1 line 9 replace “abut” with --abuts--;
Claim 1 line 15 after “traverse direction” insert the phrase --to the axial direction--;
Cancel Claims 13, 15, and 16.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a heat pipe with a first and second pipe, wherein one side of an outer pipe wall of the second pipe directly abuts an inner pipe wall, wherein a second capillary structure has an uninterrupted section which is rolled up with multiple turns around an axis, the axis is extended along a traverse direction to the axial direction of the heat pipe in the evaporator.
The closest prior art of record Hou (US2007/0114008A1, as previously cited) teaches a heat pipe with an outer and inner pipe spaced apart with two capillary structures, but fails to teach the second capillary structure is wound with the first capillary structure.  The next closest prior art of record Nelson (US3892273, as previously cited) teaches a second capillary structure wraps around an axial direction of the heat pipe, but not around the traverse direction. Thus, Hou and Nelson fail to teach the second capillary structure rolled up around a traverse axis and the inner pipe abuts the outer pipe.  There would be no motivation to further modify the combined prior art without utilizing improper hindsight reasoning.  Therefore, the prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-77407740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763